DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 9-13 are objected to because of the following informalities:  these claims do not have the correct status markers. Claims 6 and 9-13 are withdrawn and should be identified as such.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous gate separating from one another the device pixels of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1) in view of Briere (U.S. Patent No. 9,281,388 B2).
Regarding claim 1, Herner discloses a method of manufacturing an optoelectronic device, comprising the steps of:
a) providing, top of a substrate (FIG. 9A: 701, see paragraph 0058) an active diode stack (FIG. 9A: 718, see paragraph 0057) comprising a first doped semiconductor layer of a first conductivity type and a second doped semiconductor layer of the second conductivity type, coating the upper surface of the first layer (FIG. 2: 30/38, see paragraph 0037); and
b) arranging a third semiconductor layer on the upper surface of the active stack (FIG. 9E: 780, see paragraph 0062), the third semiconductor layer being a single-crystal silicon layer (see paragraph 0040; third semiconductor layer 780 is the channel and paragraph 0040 discloses the transistor channel can be single crystal silicon);

d) after step (b) and after step (c), forming trenches vertically extending through the third layer and emerging into the first layer and deliminating a plurality of pixels each comprising a diode and an elementary diode control cell (FIG. 9F: trenches 798, see paragraph 0063).
Herner discloses patterning the diode stack prior to deposition of third semiconductor layer such that Herner does not disclose, after step b) each of the first, second and third semiconductor layers extend continuously and have a substantially uniform thickness over the surface of the substrate.
However, this difference can be construed as the claim different from Herner in two ways: (1) the order of operations in the method – patterning the diode stack and then depositing the third layer, rather than depositing the third layer prior to any patterning; and (2) the shape or configuration of the third semiconductor layer – extending in the same manner as the active diode rather than having the shape of the channel shown in Herner.
Briere discloses the first doped semiconductor layer, the second semiconductor layer and the third semiconductor layer extends continuously and has a substantially uniform thickness over the entire surface of the substrate (FIG. 4: channel layer 431, representing the third semiconductor layer, has substantially uniform thickness and extends continuously with diode 410 over substrate 402). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Briere to the teachings of Herner such that the deposited over the active diode such that all three semiconductor layers extend over the entire surface of the substrate (meaning the deposition occurs prior to the patterning of the diode). The motivation to do so is that combination and performing the steps in this order yields predictable results, and the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA prima facie case of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). See also MPEP 2143(I)(A). 
Regarding claim 5, Herner discloses after (b) and before (d), the third semiconductor layer is removed from the trench-forming areas (FIG. 9: semiconductor layer of the transistor is not present in the trench-forming areas).
Regarding claim 7, Herner discloses, after step (b), a step of forming, in each pixel, a metallization of contact with the second semiconductor layer, and a metallization of contact with the third semiconductor layer (FIG. 9F: 794/770, see paragraph 0060).
Regarding claim 8, Herner discloses the metallization of contact with the second semiconductor layer and the metallization of contact with the third semiconductor layer are distinct metallizations, connected to each other by a conductive track in contact with the upper surfaces of said metallization (FIG. 9F: 794 and 770 are distinct and connected to each other within the device).
Regarding claim 14, Herner discloses the diodes are light-emitting diodes (see paragraph 0057).
Regarding claim 15, Herner discloses the first and second semiconductor layers are made up of III-V semiconductor materials (see paragraph 0033, material can be GaN, AlGaN, InGaN, etc.), and the third semiconductor layer is made of silicon (see paragraph 0040).
Regarding claim 17, Herner does not explicitly disclose the forming temperature not exceeding 500 degrees C. However, Herner does disclose that the materials are sensitive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1) in view of Briere (U.S. Patent No. 9,281,388 B2) as applied to claim 1 above, and further in view of Chiu et al. (U.S. Pub. No. 2016/0064613 A1).
Regarding claim 2, Herner is silent in regards to in top view, the trenches form a continuous gate separating from one another the device pixels.
Chiu discloses  in top view, the trenches form a continuous gate separating from one another the device pixels (FIG. 11: 60b, see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chiu to the teachings of Herner so as to improve light efficiency of the pixels (see paragraph 0060).
Regarding claim 3, Herner discloses filling the trenches with metal to form a metallization of contact with the first semiconductor layer, common to all the pixels of the device (FIG. 9: 798, see paragraph 0063).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (U.S. Pub. No. 2019/0355874 A1) in view of Briere (U.S. Patent No. 9,281,388 B2), and Chiu et al. (U.S. Pub. No. 2016/0064613 A1) as applied to claim 3 above, and further in view of Huang (U.S. Pub. No. 2011/0198609 A1).
Regarding claim 4, the combination is silent in regards to an insulation layer is deposited on the lateral walls of the trenches.
.
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Briere reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819